DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Clarification
Claim 16 recites “the adjuster buckle has a length of strap, webbing or rope material permanently attached to one side of the adjuster buckle with enough length to allow…”; since claim 15 recites the adjuster buckle only in intended use form, the recitation of claim 16 is considered to only further limit an intended use limitation and is therefore not positively recited or required by the claim. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 line 3 recites “a buttock from one side of a hp to the other side of a hip”; it appears that the first instance of the word “hip” was mistyped as “hp”. 
Claim 5 recites “is made up of 3 or more layers”; since numerals in the body of the claim do not carry patentable weight” examiner recommends using the word “three” instead. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 3 recites “which avoids putting pressure on the femoral artery in the legs which is typical of conventional safety or support harnesses”; this recitation appears to positively require “the femoral artery” and “the legs”; both of which constitutes a human organism and hence should be excluded from the scope of patentable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A general indefiniteness exists in the claims due to that all claims appears to be narrative in nature which makes it unclear throughout the claims what is being positively recited, what is being suggested and what is being recited only in intended use form. The claims are replete with terms such as “may be”, “can be”, “which presents a life threatening situation”, “automatically rendered”, “which is typical in conventional safety or support harness”, “comfortably” (relative term), “appropriate weight/place/angle” (relative term), etc.; as few non-limiting examples of terminology that makes the claims ambiguous.
All dependent claims starts by reciting “The suspension relief seat for attachment to a safety harness of claim x”; indefiniteness arises because each of the claims appears to re-establish “a safety harness” for each claim instead of referring back to “the safety harness” already recited in claim 1 from which all dependent claims depend from. 
The acronym “SRS”; is being used inconsistently throughout the claims where dependent claims uses it in place of “suspension relief seat” while such relation is not established in claim 1. 
Claim 1 line 2 recites “a suspension relief seat”; since the preamble of claim 1 and the invention itself as established in the first words of claim 1 is “A 
Claim 1, line 2-3 recites “configured to lay across a backside of a user at or about the bottom of a buttock”; this recitation raises indefiniteness because it suggests as one of the options that the suspension relief seat could only be “across a backside of a user” where it would be unclear how would it function as a “seat”?
Claim 1 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 3 recites “a buttock from one side of a hp to the other side of a hip”; since as best understood the term “hp” is meant to be “hip”; therefore re-establishing “a hip” later in the above recitation causes clarity issues since it is now not clear if the recitation is referring to the same of different hip. Applicant is advised to refer back to limitations that have been already established in the claimed with article “the” in order to avoid ambiguity and antecedent basis issues. Similar, claim 1 line 4 recites “a safety harness” while “a safety harness” has already been established in line 1 of the claim; is it the same or additional safety harness?
Claim 1 recites the limitation "the transfer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “leg strap” in line 5 of claim 1 appears to be missing article such as “a” to precede the limitation in order to establish antecedent basis.  
Claim 1, lines 6-8 recites “while avoiding the body weight being on the leg straps which presents a life threatening situation whereas when the user's body weight is shifted onto the suspension relief seat, avoids this life threatening situation”; this recitation is an example of the narrative nature of the claims where it is not clear which elements/limitations are being required by the claim. In addition, the clause “whereas when the user's body weight is shifted onto the suspension relief seat” establishes only an instance in time that may or may not occur. Finally, it is also not clear what is meant by the limitation: “this … situation”? This same issue re-occurs with regards to the limitation “this configuration” in claim 15. 
Claim 2 recites “the suspension relief seat provides lifesaving potential if a user experiences a fall while wearing a safety harness which has incorporated the suspension relief seat, the user is automatically rendered in a seated position”; the recitation above raises indefiniteness because firstly, it is not clear what is meant by “provides lifesaving potential”; in other words it is not clear if it provides the lifesaving or only the potential. Hence, it is not clear how this claim further limits what has been recited in claim 1. 
Claim 3 recites “a seated position”; since claim 3 depends from claim 2 it is not clear if it is the same “seated position” or an additional one since applicant is re-establishing antecedent basis for it as “a seated position”. 
Claim 3 recites “which is typical of conventional safety or support harnesses”; in addition to that there is an article missing to establish antecedent basis for “conventional safety or support harnesses”; it is also not clear what the applicant 
Claim 3 recites “this allows the user maneuverability and comfort while waiting for assistance”; in addition to that it is not clear what constitutes “comfort” and what is meant by the term “this”; it is also not clear if this is a limitation is positively required by the claim, or an intended use of the suspension relief seat. 
Claim 3 recites the limitation “the femoral artery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim, where it is not clear which of the three layers recites is being referred to with “the layer”. 
Claim 5 recites “which may be attached to each side of any conventional support harness and is a weight or load bearing material”; firstly, the term “may be” is unclear because it means that this limitation may or may not be occurring, hence not required by the claim. The same issue applies to the terms “may be” and “can be” in claim 8 and the term “may be” in claims 11, 14, 15, 20 and 21. Secondly the term “any conventional support harness” is unduly broad since there is no way to determine if each and every support harness that exists is attachable with the disclosed layer. This issue reoccurs in claim 17 (any conventional harness).
Claim 6 recites the limitation “the finished width" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear what is meant by “the finished width”; i.e. what other kinds of widths does the material have?
Claim 6 recites the limitation “the inside material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also is the inside material of the layer in claim 5 or different material? 
Claim 6 recites “to accommodate a user sitting on it comfortably”; firstly, is “a user” the same user established in claim 1? Secondly, it is not clear what constitutes comfortable sitting, especially that a person hanging by a harness cannot be considered a comfortable situation.  The issue re-occurs in claim 8.
Claim 7 recites the limitation “the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the SRS may be comprised of one width of a length of strap, webbing or rope material (2.5" to 36"+ in width) or may be made up of a combination of several widths of narrow strap, webbing or rope material of appropriate weight bearing capacity configured or joined together in a way to create a width of 2.5" to 24"+.”; this recitation causes indefiniteness because: firstly, it is not clear who a single rope can form the area with the enough width described in claim 6 upon which claim 7 depends. Secondly, it is not clear if the terms within the parenthesis is required by the claim or only for clarification purposes. Thirdly, the plus sign at the end of the width range indicated that the dimension can be anything over the high limit of the range. Fourthly, the recitation “of appropriate weight bearing capacity configured or joined together in a way to create a width of 2.5" to 24"+.” it is not clear how a weight bearing capacity can be configured or joined together in a way to create a width”. Finally, 
Claim 14 recites “wherein the suspension relief seat may be added to any safety harness in several different ways”; the term “any safety harness” is unduly broad since there is no way to determine if each and every safety harness that exists is possible to add to the disclosed suspension relief seat. 
Claim 14 recites the limitation “the shoulder strap" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the suspension relief seat (SRS) strap, webbing or rope material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the shoulder straps (in plural form)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “become like a continuation of the shoulder straps like a "playground swing"”; firstly, it is not clear how a strap “become” a continuation of the shoulder straps. Secondly, it is not clear what is meant by “like a continuation” or “straps like a "playground swing", in other words there is no standard as to what constitutes the likes of a continuation or the likes of a playground swing. Finally, it is not clear why playground swing is being written in parenthesis.
Claim 15 is considered to end after the word “donned” since the claim ends with a period. Hence indefiniteness arises due to the language proceeding the period. 
Claim 15 (after the period) recites “a high-test breaking strength and adjustability”; it is not clear what the standard is for or what constitutes “a high-test breaking strength and adjustability”. 
Claim 16 recites the limitation “the other side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the final adjustment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the end" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the appropriate place" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected since they depend from a rejected claim. 
Note
All claims are examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell, US (5228412).
	In regards to claim 1 Bell discloses:
	A suspension relief seat (30, 32, 58; fig. 1) for attachment to a safety harness (22, 24, 26, 28) comprises: a suspension relief seat (30, 32, 58; including 32A-D, 58A; elements highlighted in annotated drawings below) configured to lay across a backside of a user at or about the bottom of a buttock from one side of a hp [hip] to the other side of a hip (at end buckles 48s as shown in fig. 1) when attached to a safety harness (22, 24, 26, 28), the suspension relief seat provides for the transfer of body weight during a fall from leg straps (28) of the harness and onto the suspension relief seat while avoiding the body weight being on the leg straps which presents a life threatening situation whereas when the user's body weight is shifted onto the suspension relief seat, avoids this life threatening situation (where the user can transfer his weight from the leg straps 28 onto seat strap 30 by shifting his body backwards and relieving the stress off his legs and as described in Col 4; LL 1-12; excerpt below).

    PNG
    media_image1.png
    831
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    585
    media_image2.png
    Greyscale

	In regards to claim 2 (as best understood) Bell discloses the suspension relief seat provides lifesaving potential if a user experiences a fall while wearing a safety harness (22, 24, 26, 28) which has incorporated the suspension relief seat (30, 32, 58), the user is automatically rendered in a seated position.
	In regards to claim 3 (as best understood) Bell discloses the suspension relief seat renders the user in a seated position which avoids putting pressure on the femoral artery in the legs which is typical of conventional safety or support harnesses (as best understood such as 22, 24, 26, 28) this allows the user maneuverability and comfort while waiting for assistance (Col 4; LL 1-12).
In regards to claim 4 (as best understood) Bell discloses the suspension relief seat when attached to the harness allows leg straps of the harness to be loosened (by loosening buckles 54; fig. 1) once the user is seated in the suspension relief seat and body weight is completely transferred onto the suspension relief seat with no weight placed on the leg straps.
as best understood) Bell discloses the suspension relief seat (SRS) is made up of 3 or more layers of material (at least layers 34A, two layers of 32A, 32B and 32C; as shown in fig. 2 below) with the inside layer being the layer which may be attached to each side of any conventional support harness and is a weight or load bearing material.

    PNG
    media_image3.png
    837
    440
    media_image3.png
    Greyscale

as best understood) Bell discloses the finished width of the inside material creates an area with wide enough surface area to accommodate a user sitting on it comfortably without putting stress on circulation.
	In regards to claim 7 (as best understood) Bell discloses the material making up the SRS may be comprised of one width of a length of strap (width of strap 30, webbing or rope material (webbing as shown in figs. 1 & 2) (2.5" to 36"+ in width) (dimensions in parenthesis considered clarifying not required) or (rest of claim in optional form where the first option is being met the rest is not required) may be made up of a combination of several widths of narrow strap, webbing or rope material of appropriate weight bearing capacity configured or joined together in a way to create a width of 2.5" to 24"+.
In regards to claim 8 (as best understood) Bell discloses the length of the seat area which may be 6" to 48" or more inches (the claim only recites that the length of the seat area which “may be” 6" to 48" or more inches) is configured to be wide enough to comfortably lay across the backside of the user at or about the bottom of buttocks from one side of hips to the other side of hips (since 30 is described in Ball as the seat strap examiner provides that the width or area of 30 disclosed in the Bell references is indeed wide enough to comfortably lay across the backside of the user at or about the bottom of buttocks from one side of hips to the other side of hips) and is reduced down to a more narrow length of strap (since 58 pad is a portion of the suspension relief seat as shown in fig.1; hence 58 is wider than the end of the strap and the strap is reduced down to a more narrow length), webbing or rope material which can be threaded through an adjuster buckle.
as best understood) Bell discloses the material making up the SRS may have an outer layer in another material for comfort (while the claim only recites that the material only may have an outer layer; examiner points to any of the the outer most layers shown in fig. 2).
	In regards to claim 10 (as best understood) Bell discloses the material making up the SRS may have a third layer for aesthetics (outer pad 58).
	In regards to claim 11 (as best understood) Bell discloses the material making up the SRS may have a fourth layer (any of the layers making up 88) which may be utilized to create storage pockets (88; fig. 1) or pouches which can be of varying widths and depths.
	In regards to claim 12 (as best understood) Bell discloses the width of the SRS when in use accommodates comfort and maneuverability (intended use) in such a way to allow the user to reposition on the SRS (intended use) in the event a user cannot self-extract safely and must stay seated for a prolonged period of time while awaiting assistance (intended use).
	In regards to claim 13 (as best understood) Bell discloses the SRS is adjustable for comfort while in normal use or in the event of a deployed situation (Col 3; LL64-68; excerpt below).

    PNG
    media_image4.png
    137
    586
    media_image4.png
    Greyscale

as best understood) Bell discloses the suspension relief seat may be (the claim only recites that the suspension relief seat “may be” added) added to any safety harness in several different ways, including being sewn onto the shoulder strap at a specific location on the shoulder strap to render (intended use) the desired position when deployed such that the suspension relief seat (SRS) strap, webbing or rope material become like a continuation of the shoulder straps like a "playground swing" (the claim only recites that the suspension relief seat “may be” added) . 
	In regards to claim 15 (as best understood) Bell discloses the suspension relief seat may be sewn into the bottom of the shoulder strap of a conventional harness (although the claim only recites that the suspension relief seat may be sewn into the bottom of the shoulder strap; Bell discloses the lower end 34A to be fixedly secured via sewing Col 3; LL25-30 to portion 32A where 34 is being considered the shoulder strap for this claim and as it extends to the should of the wearer as shown in fig. 1) in such a way to allow the length of strap, webbing or rope material (2.5" to 24"+ in width) (dimensions in parenthesis considered clarifying not required) to be adjusted (via buckles 40; fig. 1) to fit properly to the user once the harness is donned.

    PNG
    media_image5.png
    137
    581
    media_image5.png
    Greyscale

	In regards to claim 16 (as best understood) Bell discloses the adjuster buckle (further narrowing an intended use limitation) has a length of strap, webbing or rope 
	In regards to claim 17 (as best understood) Bell discloses the suspension relief seat (30, 32, 58) is attached to any conventional harness by threading the end of the length of strap (straps 32A-D), webbing or rope material through an adjuster buckle (48) which is permanently attached to the conventional harness at the appropriate place on the bottom of the shoulder strap (34) or the top of the leg strap (top of 28) of any conventional harness.
	In regards to claim 18 (as best understood) Bell discloses the stitch pattern which attaches the adjuster buckle permanently to the conventional harness (Col 3; LL25-30) must be one that ensures sufficient strength to avoid breakage in deployment; and not sewn in such a way that one end of the strap, webbing or rope material being sewn together is "torn" away from the other end of the strap, webbing or rope material placing all of the load on the stitches themselves.

    PNG
    media_image5.png
    137
    581
    media_image5.png
    Greyscale

as best understood) Bell discloses the stitch pattern which attaches the adjuster buckle to the harness must be sewn in a manner such that the stitch pattern itself "strengthens" the weight bearing capacity of the strap (as shown in fig. 1 location of the sewing at portion 34A would inherently strengthen the weight bearing capacity of the strap 30, 32), webbing or rope material.
	In regards to claim 20 (as best understood) Bell discloses the position the SRS is sewn onto other commercially available harnesses may be along the shoulder strap above or below or at the waist area of the harness or sewn along the top of the leg strap if the required by the harness configuration in order to render the user in a seated position likened unto sitting in a playground swing in the event of a fall or deployment (although the claim only recites that the SRS sewn onto other (non-disclosed) commercially available harnesses “may be” along the shoulder strap; however Bell portion 34A shows 32 sewn along the shoulder strap at portion 34A). 
	In regards to claim 21 (as best understood) Bell discloses the suspension relief seat may be attached via a combination of strap, webbing or rope material of the appropriate weight bearing capacity coupled with an adjuster buckle or buckle as dictated by the harness in order to accomplish; 1 - the weight bearing capacity and/ or breaking strength; 2 - comfort of wearing in normal use; and 3 - render the user in a seated position likened unto sitting in a playground swing in the event of a fall or deployment.
	In regards to claim 22 (as best understood) Bell discloses the suspension relief seat has two openings (see annotated drawings) to allow (intended use) the leg straps of the harness to be "laced" through the suspension relief seat at the appropriate angle 

    PNG
    media_image6.png
    544
    558
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634